                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK

 TANYA ASAPANSA-JOHNSON WALKER,
 and

 CECILIA GENTILI,
                                                        CIVIL ACTION NO. 20-cv-02834-FB-SMG
                    Plaintiffs,
                                                        ORDER TO SHOW CAUSE REGARDING
 v.                                                     ISSUANCE OF A PRELIMINARY
                                                        INJUNCTION AND SETTING
 ALEX M. AZAR II, in his official capacity as           EXPEDITED BRIEFING AND
 the Secretary of the United States                     HEARING SCHEDULE
 Department of Health and Human Services,
 and

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES,

                    Defendants.



       This matter comes before the Court upon consideration of Plaintiffs’ order to show cause

regarding issuance of an expedited schedule to brief and hear Plaintiffs’ motion for a preliminary

injunction, pursuant to Rule 65 of the Federal Rules of Civil Procedure, prohibiting and

enjoining Defendants Alex M. Azar II, in his official capacity as the Secretary of the United

States Department of Health and Human Services, and the United States Department of Health

and Human Services, and all of their respective officers, agents, servants, employees, attorneys,

and persons acting in concert or participation with them, from implementing, enforcing,

threatening to enforce, or otherwise applying the provisions of the rule entitled

“Nondiscrimination in Health and Health Education Programs or Activities, Delegation of

Authority,” 85 Fed. Reg. 37160 (June 19, 2020) (the “2020 Rule”). The allegations supporting

the order to show cause are set forth in the Complaint, the exhibits to the Complaint including

Plaintiffs’ Declarations, the Memorandum in Support of Plaintiffs’ Expedited Motion for a
Preliminary Injunction, and the Declaration of Jason E. Starr, sworn to on July 14, 2020, and

shall not be repeated here.

       Plaintiffs are HEREBY ORDERED to serve a copy of this Order, the Complaint, the

exhibits, the Memorandum in Support of Plaintiffs’ Expedited Motion for a Preliminary

Injunction, Plaintiffs’ Order to Show Cause Regarding Issuance of a Preliminary Injunction and

Setting Expedited Briefing and Hearing Schedule, and supporting papers on Defendants by

overnight mail by no later than 5:00 p.m. on Wednesday, July 15, 2020 (if not already

served). Plaintiffs must file a proof of service by no later than 6:00 p.m. on Wednesday, July

15, 2020.

       IT IS FURTHER ORDERED that counsel for Defendants shall file a proper Notice of

Appearance with the Court immediately upon accepting this matter and otherwise comply with

the Court’s ECF requirements.

       IT IS FURTHER ORDERED that Defendants shall file and serve any opposition paper to

Plaintiffs’ Expedited Motion for a Preliminary Injunction by 11:59 p.m. on Tuesday, July 28,

2020, and that Plaintiffs may file and serve a reply by 11:59 p.m. on Tuesday, August 4, 2020.

       IT IS FURTHER ORDERED that a hearing on Plaintiffs’ Expedited Motion for a

Preliminary Injunction shall be heard by the Court via videoconference on August __, 2020, at

____ __.m.

       The Court has set this schedule in light of the fact that the 2020 Rule goes into effect on

August 18, 2020. The Court, however, is amenable to any stipulations or requests to modify this

briefing schedule and hearing date. Thus, if any of the parties wishes to modify this briefing

schedule or the hearing date, they may submit such a request to the Court demonstrating good

cause for such modification.




                                                 2
      IT IS SO ORDERED.



Date: _________________________       _________________________________
                                      HONORABLE FREDERIC BLOCK
                                      United States District Court Judge




                                  3
Prepared and submitted by:                         Dated: July 14, 2020


  /s/ Jason E. Starr                               Edward J. Jacobs
Jason E. Starr                                     (New York Bar No. 4168126)
(New York Bar No. 5005194)                         ejacobs@bakerlaw.com
jason.starr@hrc.org                                Kathryn M. Zunno-Freaney
Sarah Warbelow**                                   (New York Bar No. 4572004)
sarah.warbelow@hrc.org                             kzunno@bakerlaw.com
Alphonso B. David                                  Michael A. Sabella
(New York Bar No. 4056230)                         (New York Bar No. 4555504)
alphonso.david@hrc.org                             msabella@bakerlaw.com
THE HUMAN RIGHTS CAMPAIGN                          Audrey van Duyn*
1640 Rhode Island Ave, NW                          (New York Bar No. 5762521)
Washington, DC 20036-3278                          avanduyn@bakerlaw.com
Telephone: (202) 628-4160                          BAKER & HOSTETLER LLP
Facsimile: (202) 347-5323                          45 Rockefeller Plaza
                                                   New York, New York 10111-0100
Counsel for Plaintiffs                             Telephone: (212) 589-4200
Tanya Asapansa-Johnson Walker                      Facsimile: (212) 589-4201
and Cecilia Gentili
                                                   Joshua D. Rovenger**
                                                   jrovenger@bakerlaw.com
                                                   Alyssa M. Daniels**
* Application for admission to the U.S. District   adaniels@bakerlaw.com
Court for the Eastern District of New York         BAKER & HOSTETLER LLP
forthcoming                                        Key Tower, 127 Public Square,
                                                   Suite 2000
** Motion for pro hac vice admission               Cleveland, OH 44114-1214
forthcoming                                        Telephone: (216) 621-0200
                                                   Facsimile: (216) 696-0740

                                                   Katrina M. Quicker**
                                                   kquicker@bakerlaw.com
                                                   Ryan E. Harbin**
                                                   rharbin@bakerlaw.com
                                                   BAKER & HOSTETLER LLP
                                                   1170 Peachtree Street, NE, Suite 2400
                                                   Atlanta, GA 30309-7676
                                                   Telephone: (404) 459-0050
                                                   Facsimile: (404) 459-5734

                                                   Counsel for Plaintiffs
                                                   Tanya Asapansa-Johnson Walker
                                                   and Cecilia Gentili


                                               4
